DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 10/01/2021 is acknowledged. Accordingly, claims 4 and 9 have been amended, thus currently claims 1-10 are pending.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities: 

In claim 4, the phrase “includes stepped upper” on lines 3-4, should be changed to -- includes the stepped upper --.
In claim 8, the phrase “to the interior” on line 4, should be changed to -- to an interior --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “photoconductor” in claims 1-10 is used by the claims to mean “a light refractive and/or reflective element” while the accepted meaning is “a type of conductor that changes its resistivity when illuminated by light; the changes in resistance can be measured to determine the amount of incident light” (see attached NPL) The term is indefinite because the specification does not clearly redefine the term.

In claim 2 the phrase, “another part of the incident light”, on lines 4, 11, 15 and 18 are unclear. 
First: another part of the incident light has been introduced on line 4, describing the path of a light ray. 
Second: another part of the incident light has been introduced again of line 11, however, the claimed light ray has a different path, than the claimed path above.
another part of the incident light has been introduced again of line 15, however, the claimed light ray has a different path, than the two paths claimed above.
Fourth: another part of the incident light has been introduced again of line 18, however, the claimed light ray has a different path, than the three paths claimed above.
Therefore, in view of discussion above, and for purpose of examination the Examiner has interpreted the claim limitations as follows:
On line 4, “another part of the incident light is irradiated” has been interpreted as -- another part of the incident light comprises a first portion, a second portion and a third portion; the first portion is irradiated --.
On line 11, “another part of the incident light is irradiated” has been interpreted as – the second portion is irradiated --.
On line 15, “another part of the incident light is irradiated” has been interpreted as – the third portion is irradiated --.
On line 18, “another part of the incident light is irradiated” has been interpreted as – the fourth portion is irradiated --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al. (CN 105180058 A, hereinafter, “Huo”) in view of Brendle et al. (DE 102010046021 A1, hereinafter “Brendle”).

Regarding claim 1, Huo teaches a transparent photoconductor (light reflection from conversion device 3, see figures 1-2, and translated text, attached to this office action) having a light shielding function (since coating on the first reflecting surface 31 deflect light, thereby stopping light emission directly across 3, see page 4 ¶ 8), being arranged between a light source (LS, see annotated figure below) and a light projection device (light projection device 2), wherein: 
an emergent side (right side of 3, as seen in figure 2), close to the light projection device (2), of the transparent photoconductor (3) is provided with an optical stop structure (reflective coating on 31, see page 4 ¶ 8) used for forming a brightness-darkness cutoff line (cut-off line formed by the shape of the coating on 31, see page 8, ¶ 3); 

the transparent photoconductor (3) is provided with an incident surface (see IS in annotated figure 1 below), an exit surface (see ES in annotated figure 1 below), an upper reflection surface (31), and a lower reflection surface (second reflecting surface 32); and 
one part (portion of light not reflected, or refracted, by 3) of incident light (light from LS into reflector R, as seen in annotated figure below) is irradiated to a reflection surface (inner surface of R, not labeled but evident from figure 1) of a reflection mirror (R) and is directly reflected to the lens (2) so as to form a first part (alpha-ray A) of an illumination light shape (headlight lighting light, see page 7, ¶ 4).

Although Huo shows the light projection device uses to form the headlight lighting light, see page 7, ¶ 4. 
Huo does not explicitly teach the light projection device is a lens.
Brendle teaches a transparent photoconductor (aperture 26, see figures 1-5, and translated text, attached to this office action) having a light source (light-emitting diodes of first and second sources of light 16, 22) and light projection device (secondary optics 28);
The light projection device (28) is a lens (evident from figure 1);
Brendle into the teachings of Huo in order to reduce the number of parts required for projection. One of ordinary skill would have been motivated to make this modification to reduce the overall cost of the device.

Figure 1 of Huo with Examiner annotation has been reproduced below:

    PNG
    media_image1.png
    743
    1121
    media_image1.png
    Greyscale

Regarding claim 2, Huo teaches wherein: 
a light path formed by the transparent photoconductor (3) is as follows: 
another part (light rays reflected or refracted by 3) of the incident light is irradiated to the incident surface (IS) of the transparent photoconductor (3) and 

reflected to the exit surface by the upper incident surface, is refracted to the lens by the exit surface, and
is projected onto a road surface (as expected from a headlight as taught by Huo) by means of the lens (2) so as to form a second part (B-rays B) of the illumination light shape (headlight lighting light), and 
the light (light rays reflected at edges of 3) which is not refracted to the lens (3) by the exit surface (ES) forms a first part of stray light (although not shown, one of ordinary skill would have recognized light sources do not emit all light to the reflection mirror, and reflection mirrors do not perfectly collimate light rays, thus unwanted stray light is expected to occur in the system); 
another part of the incident light is irradiated to the reflection surface (inner surface of R) of the reflection mirror (R), is 
refracted to (see refracted light within 3 headed to 32) the lower reflection surface (32) after being reflected to the upper reflection surface (31), and 
is then refracted to the lens (3) by the lower reflection surface (32) so as to form a third part (similar light rays to the depicted in fig 2) of the illumination light shape (headlight lighting light); 
another part of the incident light is irradiated to the reflection surface (inner surface of R) of the reflection mirror (R) and is refracted to the interior of the transparent photoconductor (3) after being reflected to the upper reflection surface (31) so as to 
is downwards refracted by the lower reflection surface to form a second part of the stray light, 
so that the brightness-darkness cutoff line (cut-of line in front of 2) is formed (since light rays do not travel through 31).

Huo does not explicitly teach another part of the incident light is irradiated to the reflection surface of the reflection mirror and is reflected to the lens after being reflected to the upper reflection surface so as to form a fourth part of the illumination light shape;  
However, one of ordinary skill would have recognized light sources do not emit all light in a narrow angle and reflection mirrors do not perfectly collimate light rays, thus additional reflections are expected to occur, as disclosed by brindle below:
Brendle teaches another part of the incident light (upper light rays as seen in figure 4) is irradiated to the reflection surface (inner surface of 20) of the reflection mirror (20) and is reflected to the lens (28) after being reflected (by 20) to the upper reflection surface (32) so as to form a fourth part (see reflected light rays in figure 4) of the illumination light shape (48, 52);
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light path as taught by Brendle into the teachings of Huo in order to enhance illumination of the light beam. One of ordinary skill would have been motivated to make this modification to use most light to form a driving light distribution with little loss.

Regarding claim 3, Huo teaches wherein: the upper reflection surface (31) and the lower reflection surface (32) of the transparent photoconductor (3) are planes (better seen in fig 2).

Regarding claim 4, Huo teaches wherein: the upper reflection surface (31) of the transparent photoconductor (3) includes stepped upper (upper) and lower parts (lower), and the upper part (upper part) is in oblique transition (as seen in fig 1) with the lower part (lower part).

Regarding claim 5, Huo does not explicitly teach wherein: a height difference between the stepped upper and lower parts of the transparent photoconductor is 1-3 mm
However, one of ordinary skill would have considered adjusting the height between the stepped upper and lower parts according to the inner dimensions of headlamp and/or the distances between inner components.
It would have been an obvious matter of design choice to make the height difference between the stepped upper and lower parts of Hou of 1-3 mm, since the applicant has not disclosed that the height difference solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a height difference of 1-3 mm. In this case, selecting a given height difference would have flown naturally to one of ordinary skill in the art as necessitated by the specific 

Regarding claim 7, Huo teaches wherein: a portion (see oblique portion between upper part and lower part), corresponding to the upper part (upper) over the lower part (lower) of the transparent photoconductor (3), of the incident surface is oblique (evident from figure 1).

Regarding claim 8, Huo teaches wherein: 
the brightness-darkness cutoff line (cut-off line) is formed due to a light path change (see page 3,  ¶ 7) caused by light reflection to the interior (interior of 3) of the transparent photoconductor (3) by the reflection surface (inner surface of R), and 
one part of the light refracted to the exit surface (ES) is totally reflected to be finally irradiated below the transparent photoconductor (3).

Regarding claim 9, Huo teaches a projection-type illumination system (light source subassembly 1 and light projection device 2, see page 3, ¶ 5) for vehicle lamps, comprising a light source (light source assembly 1), a reflection mirror (R) arranged beside the light source (LS), as well as a lens (2) arranged on an emergent side (right side of 3, as seen in fig 2), 
wherein the projection-type illumination system (1, 2) adopts the transparent photoconductor having a light shielding function (3) according to any one of Claim 1.

Regarding claim 10, Huo teaches headlamp (headlamp, see page 3, ¶ 5), adopting the projection-type illumination system for vehicle lamps (1, 2) according to Claim 8.

Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brendle in view of Huo.

Regarding claim 1, Brendle teaches a transparent photoconductor (aperture 26, see figures 1-5, and translated text, attached to this office action) having a light shielding function (since light entry surface 34 and  or the light exit surface 36 are coated with a reflection reducing layer, see page 8, ¶ 3), being arranged between a light source (light-emitting diodes of first and second sources of light 16, 22) and a lens (28), wherein: 
an emergent side (left side of 26, as seen in figure 2), close to the light projection device (28), of the transparent photoconductor (26) is provided with an optical stop structure (see shape of 36) used for forming a brightness-darkness cutoff line (cut-off line 50); 
the transparent photoconductor (26) is a rectangular block (see prismatic rectangular shape of 26, better seen in fig 1) having a section (see upper section of 26) including upper (see inclined surface of layer 32) and lower parts (see horizontal surface of 32); 

one part (see upper portion of light rays in fig 4) of incident light (light from light-emitting diode into primary optic 20, or 24) is irradiated to a reflection surface (inner surface of 20) of a reflection mirror (20) and is directly reflected to the lens (28) so as to form a first part (part of light beams traveling uninterrupted from light source to lens) of an illumination light shape (first light distribution 48 or second light distribution 52, see figures 2a-2c).

Brendle does not explicitly teach the upper part is stepped.
Huo teaches a transparent photoconductor (light reflection from conversion device 3, see figures 1-2, and translated text, attached to this office action) having a light source (LS, see annotated figure above) and a section (see upper section of 3); 
the section (see upper section of 3) including stepped upper (see upper in annotated figure 1 above) and lower parts (see lower in annotated figure 1 above); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the section of Brendle stepped as taught by Huo,since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make 

Regarding claim 6, Brendle teaches wherein: the incident surface and the exit surface of the transparent photoconductor are in a convex arc shape.
However, one of ordinary skill would have recognized the advantages that curved lenses offer to light sources.
It would have been an obvious matter of design choice to shape the incident and exit surfaces of Brendle as arc convex, since the applicant has not disclosed that the convex arc shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a convex arc shape. In this case, selecting incident and exit surfaces with a convex arc shapes would benefit the system by magnifying the light output of transparent photoconductor into the lens, as is known in the art of biconvex thick lenses.

Regarding claim 8, Brendle teaches wherein: 
the brightness-darkness cutoff line (50) is formed due to a light path change (as seen in figures 4-5) caused by light reflection to the interior (interior of 26) of the transparent photoconductor (26) by the reflection surface (interior of 20 and 24), and 
one part of the light refracted to the exit surface (36) is totally reflected to be finally irradiated below the transparent photoconductor (26).

Regarding claim 9, Brendle teaches a projection-type illumination system (multi-function projection module 14) for vehicle lamps (headlight 12), comprising a light source (LED of 16 or 22), a reflection mirror (inner surface of 20 or 24) arranged beside the light source (LEDs of 16 and 22), as well as a lens (28) arranged on an emergent side (left side of 26), 
wherein the projection-type illumination system (14) adopts the transparent photoconductor (26) having a light shielding function (since light entry surface 34 and  or the light exit surface 36 are coated with a reflection reducing layer, see page 8, ¶ 3) according to any one of Claim 1.

Regarding claim 10, Brendle teaches headlamp (headlight 12), adopting the projection-type illumination system for vehicle lamps (multi-function projection module 14) according to Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US 10018316 B2) discloses a transparent photoconductor positioned in between a light source and a lens. The headlight module can effectively combine light rays to emit a low beam, high beam and a cut-off line. 

Tsukamoto Michio (US 20160040848 A1) discloses a plurality of transparent photoconductors capable of refracting and reflecting light rays from a light source. The photoconductor further includes means to form a cut off line ahead the headlamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875